          Case 5:19-cv-05275-JFL Document 26 Filed 07/16/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

JANE DOE,                           :
                  Plaintiff,        :
                                    :
            v.                      :                        No. 5:19-cv-5275
                                    :
TRIANGLE DOUGHNUTS, LLC,            :
                  Defendant.        :
____________________________________

                                           ORDER

       AND NOW, this 16th day of July, 2020, upon consideration of Defendant’s Motion to
Dismiss the Amended Complaint, see ECF No. 15, for the reasons stated in the Opinion issued
this date, IT IS HEREBY ORDERED THAT:
    1. Defendant’s Motion to Dismiss, ECF No. 15, is GRANTED, in part, and DENIED, in
       part.
    2. The Motion is granted with respect to Plaintiff’s claims for race-based hostile work
       environment, race-based discrimination, and race-based retaliation (claims XVI, XVII,
       and XVIII, respectively). These claims are DISMISSED, with prejudice. 1
    3. The Motion is denied as to all other claims.


                                                      BY THE COURT:


                                                      /s/ Joseph F. Leeson, Jr.__________
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge




1
      As Plaintiff has already had one opportunity to amend her pleadings in response to
Defendant’s motion to dismiss, these claims are dismissed with prejudice.
                                               1
                                            071720
